 Exhibit 10.1

 

BIO-TECHNE CORPORATION
2020 EQUITY INCENTIVE PLAN

 

SECTION 1.
DEFINITIONS

 

As used herein, the following terms shall have the meanings indicated below:

 

(a)     “Administrator” shall mean the Board of Directors of the Company, or one
or more Committees appointed by the Board of Directors, as the case may be.

 

(b)     “Affiliate(s)” shall mean a Parent or Subsidiary of the Company.

 

(c)     “Agreement” shall mean the written agreement entered into by the
Participant and the Company evidencing the grant of an Award. Each Agreement
shall be in such form as may be approved from time to time by the Administrator
and may vary from Participant to Participant.

 

(d)     “Annual Award Limit” or “Annual Award Limits” shall have the meaning set
forth in Section 6(c) of the Plan.

 

(e)     “Award” shall mean any grant pursuant to the Plan of an Incentive Stock
Option, Nonqualified Stock Option, Restricted Stock Award, Restricted Stock
Unit, Performance Award, or Stock Appreciation Right.

 

(f)     “Award Agreement” means a written agreement, contract, certificate or
other instrument or document evidencing the terms and conditions of an
individual Award granted under the Plan, including Incentive Stock Option
Agreements, Nonqualified Stock Option Agreements, Restricted Stock Award
Agreements, Restricted Stock Unit Agreements, Performance Award Agreements, and
Stock Appreciation Right Agreements. Award Agreements may, in the discretion of
the Company, be transmitted electronically to any Participant. Each Award
Agreement shall be subject to the terms and conditions of the Plan.

 

(g)     “Change of Control” shall mean the occurrence, in a single transaction
or in a series of related transactions, of any one or more of the events in
subsections (i) through (iv) below. For purposes of this definition, a person,
entity or group shall be deemed to “Own,” to have “Owned,” to be the “Owner” of,
or to have acquired “Ownership” of securities if such person, entity or group
directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise, has or shares Voting Power, which includes the power
to vote or to direct the voting, with respect to such securities.

 

(i)     Any person, entity or group becomes the Owner, directly or indirectly,
of securities of the Company representing more than fifty percent (50%) of the
combined Voting Power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change of Control shall not be deemed to occur (A) on account of
the acquisition of securities of the Company by an investor, any affiliate
thereof or any other person, entity or group from the Company in a transaction
or series of related transactions the primary purpose of which is to obtain
financing for the Company through the issuance of equity securities or (B)
solely because the level of Ownership held by any person, entity or group (the
“Subject Person”) exceeds the designated percentage threshold of the Voting
Power as a result of a repurchase or other acquisition of voting securities by
the Company reducing the number of shares outstanding, provided that if a Change
of Control would occur (but for the operation of this sentence) as a result of
the acquisition of voting securities by the Company, and after such share
acquisition, the Subject Person becomes the Owner of any additional voting
securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities Owned by the
Subject Person over the designated percentage threshold, then a Change of
Control shall be deemed to occur;

 

 

--------------------------------------------------------------------------------

 

 

 

(ii)     There is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
shareholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding Voting Power of the surviving
entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding Voting Power of the parent of
the surviving entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction;

 

(iii)     There is consummated a sale, lease, exclusive license or other
disposition of all or substantially all of the total gross value of the
consolidated assets of the Company and its subsidiaries, other than a sale,
lease, license or other disposition of all or substantially all of the total
gross value of the consolidated assets of the Company and its subsidiaries to an
entity, more than fifty percent (50%) of the combined Voting Power of the voting
securities of which are Owned by shareholders of the Company in substantially
the same proportions as their Ownership of the outstanding voting securities of
the Company immediately prior to such sale, lease, license or other disposition
(for purposes of this Section 1(f)(iii), “gross value” means the value of the
assets of the Company or the value of the assets being disposed of, as the case
may be, determined without regard to any liabilities associated with such
assets); or

 

(iv)     Individuals who, at the beginning of any consecutive twelve-month
period, are members of the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the members of the Board at any time during
that consecutive twelve-month period; provided, however, that if the appointment
or election (or nomination for election) of any new Board member was approved or
recommended by a majority vote of the members of the Incumbent Board then still
in office, such new member shall, for purposes of the Plan, be considered as a
member of the Incumbent Board.

 

For the avoidance of doubt, the term “Change of Control” shall not include a
sale of assets, merger or other transaction effected exclusively for the purpose
of changing the domicile of the Company. To the extent required, the
determination of whether a Change of Control has occurred shall be made in
accordance with Code Section 409A and the regulations, notices and other
guidance of general applicability issued thereunder.

 

- 2 -

--------------------------------------------------------------------------------

 

 

(h)     “Close of Business” of a specified day shall mean 5:00 p.m., Central
Time, without regard to whether such day is a Saturday, Sunday, bank holiday, or
other day on which no business is conducted.

 

(i)     “Committee” shall mean a Committee of two or more Directors who shall be
appointed by and serve at the pleasure of the Board. To the extent necessary for
compliance with Rule 16b-3, each of the members of the Committee shall be a
“non-employee director.” Solely for purposes of this Section 1(h), “non-employee
director” shall have the same meaning as set forth in Rule 16b-3.

 

(j)     “Common Stock” shall mean the common stock of the Company (subject to
adjustment as provided in Section 15 of the Plan).

 

(k)     The “Company” shall mean Bio-Techne Corporation, a Minnesota
corporation.

 

(l)     “Consultant” shall mean any person, including an advisor, who is engaged
by the Company or any Affiliate to render consulting or advisory services and is
compensated for such services; provided, however, that no person shall be
considered a Consultant for purposes of the Plan unless such Consultant is a
natural person, renders bona fide services to the Company or any Affiliate, and
such services are not in connection with the offer or sale of securities in a
capital raising transaction and do not directly or indirectly promote or
maintain a market for the Company’s securities. For purposes of the Plan,
“Consultant” shall also include a director of an Affiliate who is compensated
for services as a director.

 

(m)     “Director” shall mean a member of the Board of Directors of the Company.

 

(n)     “Effective Date” shall mean the date the Board of Directors of the
Company approves the Bio-Techne Corporation 2020 Equity Incentive Plan.

 

(o)     “Employee” shall mean a common law employee of the Company or any
Affiliate, including “officers” as defined by Section 16 of the Exchange Act;
provided, however, that service solely as a Director or Consultant, regardless
of whether a fee is paid for such service, shall not cause a person to be an
Employee for purposes of the Plan.

 

(p)     “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations thereunder.

 

(q)     “Fair Market Value” of specified stock as of any date shall mean (i) if
such stock is listed on the Nasdaq Global Select Market, Nasdaq Global Market,
Nasdaq Capital Market or an established stock exchange, the price of such stock
at the close of the regular trading session of such market or exchange on such
date, as reported by The Wall Street Journal or a comparable reporting service,
or, if no sale of such stock shall have occurred on such date, on the next
preceding date on which there was a sale of stock; (ii) if such stock is not so
listed on the Nasdaq Global Select Market, Nasdaq Global Market, Nasdaq Capital
Market, or an established stock exchange, the average of the closing “bid” and
“asked” prices quoted by the OTC Bulletin Board, the National Quotation Bureau,
or any comparable reporting service on such date or, if there are no quoted
“bid” and “asked” prices on such date, on the next preceding date for which
there are such quotes; or (iii) if such stock is not publicly traded as of such
date, the per share value as determined by the Board or the Committee in its
sole discretion by applying principles of valuation with respect to Common
Stock.

 

- 3 -

--------------------------------------------------------------------------------

 

 

(r)     “Incentive Stock Option” shall mean an Option granted pursuant to
Section 9 of the Plan that is intended to satisfy the provisions of Code Section
422, or any successor provision.

 

(s)     “Insider” shall mean an individual who is, on the relevant date, an
officer or Director of the Company, or an individual who beneficially owns more
than ten percent (10%) of any class of equity securities of the Company that is
registered under Section 12 of the Exchange Act, as determined by the Board of
Directors in accordance with Section 16 of the Exchange Act.

 

(t)     The “Internal Revenue Code” or “Code” shall mean the Internal Revenue
Code of 1986, as amended from time to time. References to sections of the Code
are intended to include applicable treasury regulations and successor statutes
and regulations.

 

(u)     “Option” shall mean an Incentive Stock Option or Nonqualified Stock
Option granted pursuant to the Plan.

 

(v)     “Nonqualified Stock Option” shall mean an Option granted pursuant to
Section 10 of the Plan or an Option (or portion thereof) that does not qualify
as an Incentive Stock Option.

 

(w)     “Parent” shall mean any parent corporation of the Company within the
meaning of Code Section 424(e), or any successor provision.

 

(x)     “Participant” shall mean an Employee to whom an Incentive Stock Option
has been granted or an Employee, a Director, or a Consultant to whom a
Nonqualified Stock Option, Restricted Stock Award, Restricted Stock Unit,
Performance Award or Stock Appreciation Right has been granted.

 

(y)     “Performance Award” shall mean any Performance Share or Performance Unit
Award granted pursuant to Section 13 of the Plan.

 

(z)     “Performance Objective(s)” shall mean, for a Performance Period, the one
or more performance goals established by the Administrator for the Performance
Period based upon business criteria or other performance measures determined by
the Administrator in its discretion.

 

(aa)     “Performance Period” means the one or more periods of time, as the
Administrator may select, over which the attainment of one or more Performance
Objections will be measured for the purpose of determining a Participant’s right
to and the payment of a Performance Share Award or a Performance Unit Award.

 

(bb)     “Performance Share” shall mean any grant pursuant to Section 13 hereof
of an Award, which value, if any, shall be paid to a Participant by delivery of
shares of Common Stock of the Company upon achievement of such Performance
Objectives during the Performance Period as the Administrator shall establish at
the time of such grant or thereafter.

 

- 4 -

--------------------------------------------------------------------------------

 

 

(cc)     “Performance Unit” shall mean any grant pursuant to Section 13 hereof
of an Award, which value, if any, shall be paid to a Participant by delivery of
cash upon achievement of such Performance Objectives during the Performance
Period as the Administrator shall establish at the time of such grant or
thereafter.

 

(dd)     “Plan” means the Bio-Techne Corporation Second Amended and Restated
2010 Equity Incentive Plan, as amended hereafter from time to time, including
the form of Agreements as they may be modified by the Administrator from time to
time.

 

(ee)     “Restricted Stock Award” shall mean any grant of restricted shares of
Common Stock pursuant to Section 11 of the Plan.

 

(ff)     “Restricted Stock Unit” shall mean any grant of any restricted stock
units pursuant to Section 12 of the Plan.

 

(gg)     “Rule 16b-3” shall mean Rule 16b-3, or any successor provision, as then
in effect, of the General Rules and Regulations under the Exchange Act.

 

(hh)     “Stock Appreciation Right” shall mean a grant pursuant to Section 14 of
the Plan.

 

(ii)     A “Subsidiary” shall mean any subsidiary corporation of the Company
within the meaning of Code Section 424(f), or any successor provision.

 

(jj)     “Voting Power” shall mean any and all classes of securities issued by
the applicable entity which are entitled to vote in the election of directors of
the applicable entity.

 

SECTION 2.
PURPOSE

 

The purpose of the Plan is to promote the success of the Company and its
Affiliates by facilitating the employment and retention of competent personnel
and by furnishing incentives to those Employees, Directors, and Consultants upon
whose efforts the success of the Company and its Affiliates will depend to a
large degree. It is the intention of the Company to carry out the Plan through
the granting of Incentive Stock Options, Nonqualified Stock Options, Restricted
Stock Awards, Restricted Stock Units, Performance Awards and Stock Appreciation
Rights.

 

SECTION 3.
EFFECTIVE DATE AND DURATION OF PLAN

 

The Plan shall be effective on the Effective Date; provided, however, that
adoption of the Plan shall be and is expressly subject to the condition of
approval by the shareholders of the Company within twelve (12) months before or
after the Effective Date. Although Awards may be granted prior to the date the
amendment and restatement of the Plan is approved by the shareholders of the
Company, any Incentive Stock Options granted after the Effective Date but before
the date of such shareholder approval shall be treated as Nonqualified Stock
Options if shareholder approval is not obtained within such twelve-month period.

 

- 5 -

--------------------------------------------------------------------------------

 

 

The Administrator may grant Awards pursuant to the Plan from time to time until
the Administrator discontinues or terminates the Plan; provided, however, that
in no event may Incentive Stock Options be granted pursuant to the Plan after
the earlier of (i) the date the Administrator discontinues or terminates the
Plan, or (ii) the Close of Business on the day immediately preceding the tenth
anniversary of the Effective Date.

 

SECTION 4.
ADMINISTRATION

 

(a)     Administration by the Board of Directors or Committee(s). The Plan shall
be administered by the Board of Directors of the Company (hereinafter referred
to as the “Board”); provided, however, that the Board may delegate some or all
of the administration of the Plan to a Committee or Committees. The Board and
any Committee appointed by the Board to administer the Plan are collectively
referred to in the Plan as the “Administrator.”

 

(b)     Delegation by Administrator. The Administrator may delegate to one or
more Committees and/or sub-Committees, or to one or more officers of the Company
and/or its Affiliates, or to one or more agents and/or advisors, such
administrative duties or powers as it may deem advisable. The Administrator or
any Committees or individuals to whom it has delegated duties or powers as
aforesaid may employ one or more individuals to render advice with respect to
any responsibility of the Administrator or such Committees or individuals may
have under the Plan. The Administrator may, by resolution, authorize one or more
directors who are also officers of the Company to do one or both of the
following on the same basis as can the Administrator: (i) designate Employees to
be recipients of Awards and (ii) determine the size of any such Awards;
provided, however, (x) the Administrator shall not delegate such
responsibilities to any such officer for Awards granted to an Employee who is
considered an Insider; (y) the resolution providing such authorization sets
forth the total number of Awards such officer(s) may grant; and (z) the
officer(s) shall report periodically to the Administrator regarding the nature
and scope of the Awards granted pursuant to the authority delegated.

 

(c)     Powers of Administrator. Except as otherwise provided herein, the
Administrator shall have all of the powers vested in it under the provisions of
the Plan, including but not limited to exclusive authority to determine, in its
sole discretion, whether an Award shall be granted; the individuals to whom, and
the time or times at which, Awards shall be granted; the number of shares
subject to each Award; the exercise price of Options granted hereunder; and the
performance criteria, if any, and any other terms and conditions of each Award.
The Administrator shall have full power and authority to administer and
interpret the Plan, to make and amend rules, regulations and guidelines for
administering the Plan, to prescribe the form and conditions of the respective
Agreements evidencing each Award (which may vary from Participant to
Participant), to amend or revise Agreements evidencing any Award (to the extent
the amended terms would be permitted by the Plan and provided that no such
revision or amendment, except as is authorized in Section 15, shall impair the
terms and conditions of any Award which is outstanding on the date of such
revision or amendment to the material detriment of the Participant in the
absence of the consent of the Participant), and to make all other determinations
necessary or advisable for the administration of the Plan (including to correct
any defect, omission or inconsistency in the Plan or any Agreement, to the
extent permitted by law and the Plan). The Administrator’s interpretation of the
Plan, and all actions taken and determinations made by the Administrator
pursuant to the power vested in it hereunder, shall be conclusive and binding on
all parties concerned.

 

- 6 -

--------------------------------------------------------------------------------

 

 

(d)     Limitation on Liability; Actions of Committees. No member of the Board
or a Committee shall be liable for any action taken or determination made in
good faith in connection with the administration of the Plan. In the event the
Board appoints a Committee as provided hereunder, or the Administrator delegates
any of its duties to another Committee or sub-Committee, any action of such
Committee with respect to the administration of the Plan shall be taken pursuant
to a majority vote of the Committee members or pursuant to the written
resolution of all Committee members.

 

SECTION 5.
PARTICIPANTS

 

The Administrator may grant Awards under the Plan to any Employee, Director, or
Consultant; provided, however, that only Employees are eligible to receive
Incentive Stock Options. In designating Participants, the Administrator shall
also determine the number of shares or cash units to be optioned or awarded to
each such Participant and any Performance Objectives applicable to Awards. The
Administrator may from time to time designate individuals as being ineligible to
participate in the Plan. The power of the Administrator under this Section 5
shall be exercised from time to time in the sole discretion of the Administrator
and without approval by the shareholders.

 

SECTION 6.
STOCK

 

(a)     Number of Shares Reserved. The stock to be awarded or optioned under the
Plan (the “Share Authorization”) shall consist of authorized but unissued shares
of Common Stock. Subject to Section 15 of the Plan, the maximum aggregate number
of shares of Common Stock reserved and available for Awards under the Plan is
2,484,202 shares of Stock; provided, that all shares of Stock reserved and
available under the Plan shall constitute the maximum aggregate number of shares
of Stock that may be issued through Incentive Stock Options.

 

(b)     Share Usage. The following shares of Common Stock shall not reduce the
Share Authorization and shall continue to be reserved and available for Awards
granted pursuant to the Plan: (i) all or any portion of an outstanding Option or
Stock Appreciation Right that is terminated prior to exercise, (ii) all or any
portion of any outstanding Restricted Stock Award or Restricted Stock Unit that
expires or is forfeited for any reason, or that is terminated prior to the
vesting or lapsing of the risks of forfeiture on such Award, and (iii) shares of
Common Stock covered by an Award to the extent the Award is settled in cash;
provided, however, that the full number of shares of Common Stock subject to a
Stock Appreciation Right shall reduce the Share Authorization, whether such
Stock Appreciation Right is settled in cash or shares of Common Stock. The
following shares shall reduce the Share Authorization and shall not become
available again for issuance under the Plan: (a) shares of Common Stock retained
or withheld to satisfy tax withholding obligations on an Award, (b) shares of
Common Stock retained or withheld to pay the exercise price of an Option or
purchase price of an Award, (c) shares of Common Stock subject to a
broker-assisted cashless exercise, (d) shares of Common Stock delivered (either
actually or by attestation) to the Company to pay the exercise price of an
Option or purchase price of an Award or to satisfy tax withholding obligations
on an Award, and (e) shares of Common Stock repurchased by the Company with the
proceeds of an Option.

 

- 7 -

--------------------------------------------------------------------------------

 

 

(c)     Annual Award Limits. Unless otherwise determined by the Administrator,
the following limits (each, an “Annual Award Limit,” and collectively, “Annual
Award Limits”) shall apply to grants of such Awards under the Plan:

 

(i)     Options and Stock Appreciation Rights. The maximum number of shares of
Common Stock subject to Options granted and shares of Common Stock subject to
Stock Appreciation Rights granted in any one calendar year to any one
Participant shall be, in the aggregate, three hundred thousand (300,000) shares,
subject to adjustment as provided in Section 15.

 

(ii)     Restricted Stock Awards and Restricted Stock Units. The maximum grant
with respect Restricted Stock Awards and Restricted Stock Units in any one
calendar year to any one Participant shall be, in the aggregate, two hundred
thousand (200,000) shares, subject to adjustment as provided in Section 15.

 

(iii)     Performance Awards. To the extent payable in or measured by the value
of shares of Stock, in no event shall a Participant be granted Performance
Awards during any fiscal year of the Company covering in the aggregate more than
two hundred thousand (200,000) shares, subject to adjustment as provided in
Section 15. To the extent payable in cash, in no event shall a Participant be
granted Performance Awards during any fiscal year of the Company covering in the
aggregate more than five million dollars ($5,000,000).

 

SECTION 7.
PERFORMANCE OBJECTIVES

 

(a)     Performance Objectives. The Administrator may set Performance Objectives
for any Award using any standard to measure the performance of the Company
and/or Affiliate, as a whole or with respect to any business unit, or any
combination thereof as the Administrator may deem appropriate, or any standard
as compared to the performance of a group of competitor companies, or published
or special index that the Administrator, in its sole discretion, deems
appropriate. The Performance Objectives may include (i) revenue or net sales,
(ii) operating income, (iii) net income (before or after taxes), (iv) earnings
per share, (v) earnings before or after taxes, interest, depreciation,
amortization and/or stock compensation expense, (vi) gross profit margin, (vii)
return measures (including, but not limited to, return on invested capital,
assets, capital, equity, sales), (viii) increase in revenue or net sales, (ix)
operating expense ratios, (x) operating expense targets, (xi) productivity
ratios, (xii) gross or operating margins, (xiii) cash flow (including, but not
limited to, operating cash flow, free cash flow, cash flow return on equity and
cash flow return on investment), (xiv) working capital targets, (xv) capital
expenditures, (xvi) share price (including, but not limited to, growth measures
and total shareholder return), (xvii) appreciation in the fair market value or
book value of the Common Stock, (xviii) debt to equity ratio or debt levels,
(xix) market share, in all cases including, if selected by the Administrator,
threshold, target and maximum levels, and (xx) operational targets including
without limitation milestones in clinical trials, research and development,
regulatory approvals, new product commercialization and new market expansion, or
such other standard or measure as the Administrator may approve. The
Administrator also has the authority to provide for accelerated vesting or lapse
of risk of forfeiture of any Award based on the achievement of performance
goals.

 

- 8 -

--------------------------------------------------------------------------------

 

 

(b)     Evaluation of Performance Objectives. The Administrator may provide in
any Award based on Performance Objectives that any evaluation of performance may
include or exclude any of the following events that occurs during a Performance
Period: (i) asset write-downs, (ii) litigation or claim judgments or
settlements, (iii) the effect of changes in tax laws, accounting principles, or
other laws or provisions affecting reported results, (iv) any reorganization and
restructuring programs, (v) extraordinary nonrecurring items as described in
FASB Accounting Standards Codification 225-20—Extraordinary and Unusual Items
and/or in Management’s Discussion and Analysis of financial condition and
results of operations appearing in the Company’s annual report to shareholders
for the applicable year, (vi) acquisitions or divestitures, and (vii) foreign
exchange gains and losses.

 

(c)     Adjustment of Performance-Based Compensation. The Administrator shall
retain the discretion to adjust Performance Objectives for any Award upward or
downward, either on a formula or discretionary basis or any combination, as the
Administrator determines.

 

(d)     Administrator Discretion. In the event that applicable tax and/or
securities laws change to permit Administrator discretion to alter the governing
Performance Objectives without obtaining shareholder approval of such changes,
the Administrator shall have sole discretion to make such changes without
obtaining shareholder approval.

 

SECTION 8.
PAYMENT OF OPTION EXERCISE PRICE

 

Upon the exercise of an Option, Participants may pay the exercise price of an
Option (i) in cash, or with a personal check, certified check, or other cash
equivalent, (ii) by the surrender by the Participant to the Company of
previously acquired unencumbered shares of Common Stock (through physical
delivery or attestation), (iii) through the withholding of shares of Common
Stock from the number of shares otherwise issuable upon the exercise of the
Option (e.g., a net share settlement), (iv) through broker-assisted cashless
exercise if such exercise complies with applicable securities laws and any
insider trading policy of the Company, (v) such other form of payment as may be
authorized by the Administrator, or (vi) by a combination thereof. In the event
the Participant elects to pay the exercise price, in whole or in part, with
previously acquired shares of Common Stock or through a net share settlement,
the then-current Fair Market Value of the stock delivered or withheld shall
equal the total exercise price for the shares being purchased in such manner.

 

The Administrator may, in its sole discretion, limit the forms of payment
available to the Participant and may exercise such discretion any time prior to
the termination of the Option granted to the Participant or upon any exercise of
the Option by the Participant. “Previously acquired shares of Common Stock”
means shares of Common Stock which the Participant owns on the date of exercise
(or for the period of time, if any, as may be required by generally accepted
accounting principles applicable to the Company).

 

- 9 -

--------------------------------------------------------------------------------

 

 

With respect to payment in the form of Common Stock, the Administrator may
require advance approval or adopt such rules as it deems necessary to assure
compliance with Rule 16b-3, if applicable.

 

SECTION 9.
TERMS AND CONDITIONS OF INCENTIVE STOCK OPTIONS

 

Each Incentive Stock Option shall be evidenced by an Incentive Stock Option
Agreement, which shall comply with and be subject to the following terms and
conditions:

 

(a)     Number of Shares and Exercise Price. The Incentive Stock Option
Agreement shall state the total number of shares covered by the Incentive Stock
Option. Except as permitted by Code Section 424(a), or any successor provision,
the exercise price per share shall not be less than one hundred percent (100%)
of the per share Fair Market Value of the Common Stock on the date the
Administrator grants the Incentive Stock Option; provided, however, that if a
Participant owns stock possessing more than ten percent (10%) of the total
combined
Voting Power of all classes of stock of the Company or of its Parent or any
Subsidiary, the exercise price per share of an Incentive Stock Option granted to
such Participant shall not be less than one hundred ten percent (110%) of the
per share Fair Market Value of Common Stock on the date of the grant of the
Incentive Stock Option. The Administrator shall have full authority and
discretion in establishing the exercise price and shall be fully protected in so
doing.

 

(b)     Exercisability and Term. The Incentive Stock Option Agreement shall
state when the Incentive Stock Option becomes exercisable (i.e. “vests”), and,
if applicable in the Administrator’s discretion, shall describe the Performance
Objectives and Performance Period upon which vesting is based, the manner in
which performance shall be measured and the extent to which partial achievement
of the Performance Objectives may result in vesting of the Option. The
Participant may exercise the Incentive Stock Option, in full or in part, upon or
after the vesting date of such Option (or portion thereof). Notwithstanding
anything in the Plan or the Agreement to the contrary, the Participant may not
exercise an Incentive Stock Option after the maximum term of such Option, as
such term is specified in the Incentive Stock Option Agreement. Except as
permitted by Code Section 424(a), in no event shall any Incentive Stock Option
be exercisable during a term of more than ten (10) years after the date on which
it is granted; provided, however, that if a Participant owns stock possessing
more than ten percent (10%) of the total combined Voting Power of all classes of
stock of the Company or of its Parent or any Subsidiary, the Incentive Stock
Option granted to such Participant shall be exercisable during a term of not
more than five (5) years after the date on which it is granted. The
Administrator may modify or accelerate the exercisability of any Incentive Stock
Option granted hereunder which is not immediately exercisable as of the date of
grant.

 

Notwithstanding the foregoing, Incentive Stock Options granted under the Plan
shall not vest and become exercisable less than one (1) year from the date of
grant; provided, however, that these vesting restrictions shall not apply to
Incentive Stock Options that, when combined with all other Awards granted under
the Plan without such minimum vesting restrictions, are granted for a total
number of shares that is less than five percent (5%) of the maximum aggregate
number of shares of Common Stock specified in Section 6(a); and provided,
further, that these vesting restrictions shall not apply to Incentive Stock
Options that become vested and exercisable pursuant to Section 15.

 

- 10 -

--------------------------------------------------------------------------------

 

 

(c)     No Rights as Shareholder. A Participant (or the Participant’s
successors) shall have no rights as a shareholder with respect to any shares
covered by an Incentive Stock Option until the date of the issuance of the
Common Stock subject to such Award upon exercise, as evidenced by a stock
certificate or as reflected in the books and records of the Company or its
designated agent (i.e., a “book entry”). No adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property), distributions or other rights for which the record date is prior to
the date such shares are actually issued (as evidenced in either certificated or
book entry form).

 

(d)     Withholding. The Company or its Affiliate shall be entitled to withhold
and deduct from any future payments to the Participant all amounts necessary to
satisfy any and all withholding and employment-related taxes attributable to the
Participant’s exercise of an Incentive Stock Option or a “disqualifying
disposition” of shares acquired through the exercise of an Incentive Stock
Option as defined in Code Section 421(b), to require the Participant to remit an
amount sufficient to satisfy such withholding requirements, or to require any
combination thereof. In the event the Participant is required under the
Incentive Stock Option Agreement to pay the Company, or make arrangements
satisfactory to the Company respecting payment of, such withholding and
employment-related taxes, the Administrator may, in its sole discretion, require
the Participant to satisfy such obligation, in whole or in part, by delivering
shares of Common Stock or by electing to have the Company withhold shares of
Common Stock otherwise issuable to the Participant as a result of the exercise
of the Incentive Stock Option. Such shares shall have a Fair Market Value equal
to such tax withholding, including payroll taxes, applicable to the supplemental
income resulting from such exercise or disqualifying disposition. The
Participant’s delivery of shares or the withholding of shares for this purpose
shall occur on or before the later of (i) the date the Incentive Stock Option is
exercised or the date of the disqualifying disposition, as the case may be, or
(ii) the date that the amount of tax to be withheld is determined under
applicable tax law.

 

(e)     Vesting Limitation. Notwithstanding any other provision of the Plan, the
aggregate Fair Market Value (determined as of the date an Incentive Stock Option
is granted) of the shares of Common Stock with respect to which Incentive Stock
Options are exercisable for the first time by a Participant during any calendar
year (under the Plan and any other “incentive stock option” plans of the Company
or any Affiliate) shall not exceed $100,000 (or such other amount as may be
prescribed by the Code from time to time); provided, however, that if the
exercisability or vesting of an Incentive Stock Option is accelerated as
permitted under the provisions of the Plan and such acceleration would result in
a violation of the limit imposed by this Section 9(e), such acceleration shall
be of full force and effect but the number of shares of Common Stock that exceed
such limit shall be treated as having been granted pursuant to a Nonqualified
Stock Option; and provided, further, that the limits imposed by this Section
9(e) shall be applied to all outstanding Incentive Stock Options under the Plan
and any other “incentive stock option” plans of the Company or any Affiliate in
chronological order according to the dates of grant.

 

(f)     Other Provisions. The Incentive Stock Option Agreement authorized under
this Section 9 shall contain such other provisions as the Administrator shall
deem advisable. Any such Incentive Stock Option Agreement shall contain such
limitations and restrictions upon the exercise of the Incentive Stock Option as
shall be necessary to ensure that such Incentive Stock Option will be considered
an “incentive stock option” as defined in Code Section 422 or to conform to any
change therein.

 

- 11 -

--------------------------------------------------------------------------------

 

 

SECTION 10.
TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTIONS

 

Each Nonqualified Stock Option shall be evidenced by a Nonqualified Stock Option
Agreement, which shall comply with and be subject to the following terms and
conditions:

 

(a)     Number of Shares and Exercise Price. The Nonqualified Stock Option
Agreement shall state the total number of shares covered by the Nonqualified
Stock Option. The exercise price per share shall be equal to one hundred percent
(100%) of the per share Fair Market Value of the Common Stock on the date of
grant of the Nonqualified Stock Option, or such higher price as the
Administrator determines.

 

(b)     Exercisability and Term. The Nonqualified Stock Option Agreement shall
state when the Nonqualified Stock Option becomes exercisable (i.e. “vests”) and,
if applicable in the Administrator’s discretion, shall describe the Performance
Objectives and Performance Period upon which vesting is based, the manner in
which performance shall be measured and the extent to which partial achievement
of the Performance Objectives may result in vesting of the Option. The
Participant may exercise the Nonqualified Stock Option, in full or in part, upon
or after the vesting date of such Option (or portion thereof); provided,
however, that the Participant may not exercise a Nonqualified Stock Option after
the maximum term of such Option, as such term is specified in the Nonqualified
Stock Option Agreement. Unless otherwise determined by the Administrator and
specified in the Agreement governing the Award, no Nonqualified Stock Option
shall be exercisable during a term of more than ten (10) years after the date on
which it is granted. The Administrator may modify or accelerate the
exercisability of any Nonqualified Stock Option granted hereunder which is not
immediately exercisable as of the date of grant.

 

Notwithstanding the foregoing, Nonqualified Stock Options granted under the Plan
shall not vest and become exercisable less than one (1) year from the date of
grant; provided, however, that these vesting restrictions shall not apply to
Nonqualified Stock Options that, when combined with all other Awards granted
under the Plan without such minimum vesting restrictions, are granted for a
total number of shares that is less than five percent (5%) of the maximum
aggregate number of shares of Common Stock specified in Section 6(a); and
provided, further, that these vesting restrictions shall not apply to
Nonqualified Stock Options that become vested and exercisable pursuant to
Section 15.

 

(c)     No Rights as Shareholder. A Participant (or the Participant’s
successors) shall have no rights as a shareholder with respect to any shares
covered by a Nonqualified Stock Option until the date of the issuance of the
Common Stock subject to such Award upon exercise, as evidenced by a stock
certificate or as reflected in the books and records of the Company or its
designated agent (i.e., a “book entry”). No adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property), distributions or other rights for which the record date is prior to
the date such shares are actually issued (as evidenced in either certificated or
book entry form).

 

- 12 -

--------------------------------------------------------------------------------

 

 

(d)     Withholding. The Company or its Affiliate shall be entitled to withhold
and deduct from any future payments to the Participant all amounts necessary to
satisfy any and all withholding and employment-related taxes attributable to the
Participant’s exercise of a Nonqualified Stock Option, to require the
Participant to remit an amount sufficient to satisfy such withholding
requirements, or to require any combination thereof. In the event the
Participant is required under the Nonqualified Stock Option Agreement to pay the
Company, or make arrangements satisfactory to the Company respecting payment of,
such withholding and employment-related taxes, the Administrator may, in its
sole discretion, require the Participant to satisfy such obligation, in whole or
in part, by delivering shares of Common Stock or by electing to have the Company
withhold shares of Common Stock otherwise issuable to the Participant as a
result of the exercise of the Nonqualified Stock Option. Such shares shall have
a Fair Market Value equal to such tax withholding, including payroll taxes,
applicable to the supplemental income resulting from such exercise. The
Participant’s delivery of shares or the withholding of shares for this purpose
shall occur on or before the later of (i) the date the Nonqualified Stock Option
is exercised, or (ii) the date that the amount of tax to be withheld is
determined under applicable tax law.

 

(e)     Other Provisions. The Nonqualified Stock Option Agreement authorized
under this Section 10 shall contain such other provisions as the Administrator
shall deem advisable.

 

SECTION 11.
RESTRICTED STOCK AWARDS

 

Each Restricted Stock Award shall be evidenced by a Restricted Stock Award
Agreement, which shall comply with and be subject to the following terms and
conditions:

 

(a)     Number of Shares. The Restricted Stock Award Agreement shall state the
total number of shares of Common Stock covered by the Restricted Stock Award.

 

(b)     Risks of Forfeiture. The Restricted Stock Award Agreement shall set
forth the risks of forfeiture, if any, which shall apply to the shares of Common
Stock covered by the Restricted Stock Award and the manner in which such risks
of forfeiture shall lapse, including, if applicable in the Administrator’s
discretion, a description of the Performance Objectives and Performance Period
upon which the lapse of risks of forfeiture is based, the manner in which
performance shall be measured and the extent to which partial achievement of the
Performance Objectives may result in lapse of risks of forfeiture. The
Administrator may, in its sole discretion, modify or accelerate the manner in
which such risks of forfeiture shall lapse but only with respect to those shares
of Common Stock which are restricted as of the effective date of the
modification.

 

Notwithstanding the foregoing, the risks of forfeiture on Restricted Stock
Awards granted under the Plan shall not lapse less than one (1) year from the
date of grant; provided, however, that these vesting restrictions shall not
apply to Restricted Stock Awards that, when combined with all other Awards
granted under the Plan without such minimum vesting restrictions, are granted
for a total number of shares that is less than five percent (5%) of the maximum
aggregate number of shares of Common Stock specified in Section 6(a); and
provided, further, that these restrictions shall not apply to Restricted Stock
Awards for which the risks of forfeiture lapse pursuant to Section 15.

 

- 13 -

--------------------------------------------------------------------------------

 

 

(c)     Issuance of Shares; Rights as Shareholder. Except as provided below, the
Company shall cause a stock certificate to be issued in connection with the
grant of any Restricted Stock Award and shall deliver such certificate to the
Participant or hold such certificate in a manner determined by the Administrator
in its sole discretion; provided, however, that in lieu of a stock certificate,
the Company may evidence the issuance of shares by a book entry in the records
of the Company or its designated agent (if permitted by the Company’s designated
agent and applicable law, as determined by the Administrator in its sole
discretion). The Company shall cause a legend or notation to be placed on such
certificate or book entry describing the risks of forfeiture and other transfer
restrictions set forth in the Participant’s Restricted Stock Award Agreement and
providing for the cancellation and, if applicable, return of such certificate or
book entry if the shares of Common Stock subject to the Restricted Stock Award
are forfeited. Until the risks of forfeiture have lapsed or the shares subject
to such Restricted Stock Award have been forfeited, the Participant shall be
entitled to vote the shares of Common Stock represented by such stock
certificates and shall receive all dividends attributable to such shares, but
the Participant shall not have any other rights as a shareholder with respect to
such shares.

 

(d)     Withholding Taxes. The Company or its Affiliate shall be entitled to
withhold and deduct from any future payments to the Participant all legally
required amounts necessary to satisfy any and all withholding and
employment-related taxes attributable to the Participant’s Restricted Stock
Award, to require the Participant to remit an amount sufficient to satisfy such
withholding requirements, or to require any combination thereof. In the event
the Participant is required under the Restricted Stock Award Agreement to pay
the Company, or make arrangements satisfactory to the Company respecting payment
of, such withholding and employment-related taxes, the Administrator may, in its
sole discretion, require the Participant to satisfy such obligations, in whole
or in part, by delivering shares of Common Stock, including shares of Common
Stock received pursuant to the Restricted Stock Award on which the risks of
forfeiture have lapsed. Such shares shall have a Fair Market Value equal to such
tax withholding, including payroll taxes, applicable to the supplemental income
resulting from the lapsing of the risks of forfeiture on such Restricted Stock
Award. The Participant’s delivery of shares shall occur on or before the date
that the amount of tax to be withheld is determined under applicable tax law.

 

(e)     Other Provisions. The Restricted Stock Award Agreement authorized under
this Section 11 shall contain such other provisions as the Administrator shall
deem advisable.

 

SECTION 12.
RESTRICTED STOCK UNITS

 

Each Restricted Stock Unit shall be evidenced by a Restricted Stock Unit
Agreement, which shall comply with and be subject to the following terms and
conditions:

 

(a)     Number of Shares. The Restricted Stock Unit Agreement shall state the
total number of shares of Common Stock covered by the Restricted Stock Unit.

 

- 14 -

--------------------------------------------------------------------------------

 

 

(b)     Vesting. The Restricted Stock Unit Agreement shall set forth the vesting
conditions, if any, which shall apply to the Restricted Stock Unit and the
manner in which such vesting may occur, including, if applicable in the
Administrator’s discretion, a description of the Performance Objectives and
Performance Period upon which vesting is based, the manner in which performance
shall be measured and the extent to which partial achievement of the Performance
Objectives may result in vesting of the Restricted Stock Unit. The Administrator
may, in its sole discretion, modify or accelerate the vesting of any Restricted
Stock Unit.

 

Notwithstanding the foregoing, Restricted Stock Unit Awards granted under the
Plan shall not vest less than one (1) year from the date of grant; provided,
however, that these vesting restrictions shall not apply to Restricted Stock
Unit Awards that, when combined with all other Awards granted under the Plan
without such minimum vesting restrictions, are granted for a total number of
shares that is less than five percent (5%) of the maximum aggregate number of
shares of Common Stock specified in Section 6(a); and provided, further, that
these vesting restrictions shall not apply to Restricted Stock Unit Awards that
become vested and exercisable pursuant to Section 15.

 

(c)     Issuance of Shares; Rights as Shareholder. The Participant shall be
entitled to payment of the Restricted Stock Unit as the units subject to such
Award vest. The Administrator may, in its sole discretion, pay Restricted Stock
Units in shares of Common Stock, cash in an amount equal to the Fair Market
Value, on the date of payment, of the number of shares of Common Stock
underlying the Award that have vested on the applicable payment date, or any
combination thereof, as specified in the Restricted Stock Unit Agreement. If
payment is made in shares of Common Stock, the Administrator shall cause to be
issued one or more stock certificates in the Participant’s name and shall
deliver such certificates to the Participant in satisfaction of such units;
provided, however, that in lieu of stock certificates, the Company may evidence
such shares by a book entry in the records of the Company or its designated
agent (if permitted by the Company’s designated agent and applicable law, as
determined by the Administrator in its sole discretion). Until the units subject
to the Restricted Stock Unit have vested, the Participant shall not be entitled
to vote any shares of Common Stock which may be acquired through the Award,
shall not receive any dividends attributable to such shares, and shall not have
any other rights as a shareholder with respect to such shares.

 

(d)     Withholding Taxes. The Company or its Affiliate shall be entitled to
withhold and deduct from any future payments to the Participant all legally
required amounts necessary to satisfy any and all withholding and
employment-related taxes attributable to the Participant’s Restricted Stock
Unit, to require the Participant to remit an amount sufficient to satisfy such
withholding requirements, or to require any combination thereof. In the event
the Participant is required under the Restricted Stock Unit Agreement to pay the
Company, or make arrangements satisfactory to the Company respecting payment of,
such withholding and employment-related taxes, the Administrator may, in its
sole discretion, require the Participant to satisfy such obligations, in whole
or in part, by delivering shares of Common Stock, including shares of Common
Stock received pursuant to the Restricted Stock Unit. Such shares shall have a
Fair Market Value equal to such tax withholding, including payroll taxes,
applicable to the supplemental income resulting from the payment of such
Restricted Stock Unit. The Participant’s delivery of shares for this purpose
shall occur on or before the date that the amount of tax to be withheld is
determined under applicable tax law.

 

- 15 -

--------------------------------------------------------------------------------

 

 

(e)     Other Provisions. The Restricted Stock Unit Agreement authorized under
this Section 12 shall contain such other provisions as the Administrator shall
deem advisable.

 

SECTION 13.
PERFORMANCE AWARDS

 

Each Performance Award granted pursuant to this Section 13 shall be evidenced by
a Performance Award Agreement. The Performance Award Agreement shall be in such
form as may be approved from time to time by the Administrator and may vary from
Participant to Participant; provided, however, that each Participant and each
Performance Award Agreement shall comply with and be subject to the following
terms and conditions:

 

(a)     Awards. Performance Awards in the form of Performance Units or
Performance Shares may be granted to any Participant in the Plan. Performance
Units shall consist of monetary awards which may be earned or become vested in
whole or in part if the Company or the Participant achieves certain Performance
Objectives established by the Administrator over a specified Performance Period.
Performance Shares shall consist of shares of Stock or other Awards denominated
in shares of Stock that may be earned or become vested in whole or in part if
the Company or the Participant achieves certain Performance Objectives
established by the Administrator over a specified Performance Period.

 

(b)     Performance Objectives, Performance Period and Payment. The Performance
Award Agreement shall set forth:

 

(i)     the number of Performance Units or Performance Shares subject to the
Performance Award, and the dollar value of each Performance Unit;

 

(ii)     one or more Performance Objectives established by the Administrator;

 

(iii)     the Performance Period over which Performance Units or Performance
Shares may be earned or may become vested;

 

(iv)     the extent to which partial achievement of the Performance Objectives
may result in a payment or vesting of the Performance Award, as determined by
the Administrator; and

 

(v)     the date upon which payment of Performance Units will be made or
Performance Shares will be issued, as the case may be, and the extent to which
such payment or the receipt of such Performance Shares or Performance Units may
be deferred.

 

(c)     Withholding Taxes. The Company or its Affiliates shall be entitled to
withhold and deduct from any future payments to the Participant all legally
required amounts necessary to satisfy any and all withholding and
employment-related taxes attributable to the Participant’s Performance Award. In
the event the Participant is required under the Performance Award Agreement to
pay the Company or its Affiliates, or make arrangements satisfactory to the
Company or its Affiliates respecting payment of, such withholding and
employment-related taxes, the Administrator may, in its discretion and pursuant
to such rules as it may adopt, permit the Participant to satisfy such
obligations, in whole or in part, by delivering shares of Common Stock,
including shares of Stock received pursuant to the Performance Award. Such
shares shall have a Fair Market Value equal to such tax withholding, including
payroll taxes. The Participant’s election to deliver shares of Common Stock for
this purpose shall be made on or before the date that the amount of tax to be
withheld is determined under applicable tax law. Such election shall be approved
by the Administrator and otherwise comply with such rules as the Administrator
may adopt to assure compliance with Rule 16b-3, or any successor provision, as
then in effect, of the General Rules and Regulations under the Securities
Exchange Act of 1934, if applicable.

 

- 16 -

--------------------------------------------------------------------------------

 

 

(d)     No Rights as Shareholder. A Participant (or the Participant’s successor
or successors) shall have no rights as a shareholder with respect to any shares
covered by a Performance Award until the date of the issuance of a stock
certificate evidencing such shares. No adjustment shall be made for dividends
(ordinary or extraordinary, whether in cash, securities or other property),
distributions or other rights for which the record date is prior to the date
such stock certificate is actually issued.

 

(e)     Other Provisions. The Performance Award Agreement authorized under this
Section 13 shall contain such other provisions as the Administrator shall deem
advisable.

 

SECTION 14.
STOCK APPRECIATION RIGHTS

 

Each Stock Appreciation Right shall be evidenced by a Stock Appreciation Right
Agreement, which shall comply with and be subject to the following terms and
conditions:

 

(a)     Awards. A Stock Appreciation Right shall entitle the Participant to
receive, upon exercise, cash, shares of Common Stock, or any combination
thereof, having a value equal to the excess of (i) the Fair Market Value of a
specified number of shares of Common Stock on the date of such exercise, over
(ii) a specified exercise price. The number of shares underlying and the
exercise price of the Stock Appreciation Right shall be determined by the
Administrator on the date of grant. The specified exercise price shall be equal
to 100% of the Fair Market Value of such shares of Common Stock on the date of
grant of the Stock Appreciation Right, or such higher price as the Administrator
determines. A Stock Appreciation Right may be granted independent of or in
tandem with a previously or contemporaneously granted Option.

 

(b)     Exercisability and Term. The Stock Appreciation Right Agreement shall
state when the Stock Appreciation Right becomes exercisable (i.e., “vests”) and,
if applicable in the Administrator’s discretion, shall describe the Performance
Objectives and Performance Period upon which vesting is based, the manner in
which performance shall be measured and the extent to which partial achievement
of the Performance Objectives may result in vesting of the Stock Appreciation
Right. The Participant may exercise the Stock Appreciation Right, in full or in
part, upon or after the vesting date of such Stock Appreciation Right (or
portion thereof); provided, however, that the Participant may not exercise a
Stock Appreciation Right after the maximum term of such Stock Appreciation
Right, as such term is specified in the Stock Appreciation Right Agreement.
Unless otherwise determined by the Administrator and specified in the Agreement
governing the Award, no Stock Appreciation Right shall be exercisable during a
term of more than ten (10) years after the date on which it is granted.

 

- 17 -

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, Stock Appreciation Rights granted under the Plan
shall not vest and become exercisable less than one (1) year from the date of
grant; provided, however, that these vesting restrictions shall not apply to
Stock Appreciation Rights that, when combined with all other Awards granted
under the Plan without such minimum vesting restrictions, are granted for a
total number of shares that is less than five percent (5%) of the maximum
aggregate number of shares of Common Stock specified in Section 6(a); and
provided, further, that these vesting restrictions shall not apply to Stock
Appreciation Rights that become vested and exercisable pursuant to Section 15.

 

The Administrator may modify or accelerate the exercisability of any Stock
Appreciation Right granted hereunder which is not immediately exercisable as of
the date of grant. If a Stock Appreciation Right is granted in tandem with an
Option, the Stock Appreciation Right Agreement shall set forth the extent to
which the exercise of all or a portion of the Stock Appreciation Right shall
cancel a corresponding portion of the Option, and the extent to which the
exercise of all or a portion of the Option shall cancel a corresponding portion
of the Stock Appreciation Right.

 

(c)     Withholding Taxes. The Company or its Affiliate shall be entitled to
withhold and deduct from any future payments to the Participant all legally
required amounts necessary to satisfy any and all withholding and
employment-related taxes attributable to the Participant’s Stock Appreciation
Right, to require the Participant to remit an amount sufficient to satisfy such
withholding requirements, or to require any combination thereof. In the event
the Participant is required under the Stock Appreciation Right to pay the
Company or its Affiliate, or make arrangements satisfactory to the Company or
its Affiliate respecting payment of, such withholding and employment-related
taxes, the Administrator may, in its sole discretion, require the Participant to
satisfy such obligation, in whole or in part, by delivering shares of Common
Stock or by electing to have the Company withhold shares of Common Stock
otherwise issuable to the Participant as a result of the exercise of the Stock
Appreciation Right. Such shares shall have a Fair Market Value equal to such tax
withholding, including payroll taxes, applicable to the supplemental income
resulting from such exercise. The Participant’s delivery of shares or the
withholding of shares for this purpose shall occur on or before the later of (i)
the date the Stock Appreciation Right is exercised, or (ii) the date that the
amount of tax to be withheld is determined under applicable tax law.

 

(d)     No Rights as Shareholder. A Participant (or the Participant’s
successors) shall have no rights as a shareholder with respect to any shares
covered by a Stock Appreciation Right until the date of the issuance of a stock
certificate evidencing such shares; provided, however, that in lieu of stock
certificates, the Company may evidence such shares by a book entry in the
records of the Company or its designated agent (if permitted by the Company’s
designated agent and applicable law, as determined by the Administrator in its
sole discretion). No adjustment shall be made for dividends (ordinary or
extraordinary, whether in cash, securities or other property), distributions or
other rights for which the record date is prior to the date such stock
certificate is actually issued or such book entry is made.

 

(e)     Other Provisions. The Stock Appreciation Right Agreement authorized
under this Section 14 shall contain such other provisions as the Administrator
shall deem advisable, including but not limited to any restrictions on the
exercise of the Stock Appreciation Right which may be necessary to comply with
Rule 16b-3.

 

- 18 -

--------------------------------------------------------------------------------

 

 

SECTION 15.
RECAPITALIZATION, EXCHANGE,
LIQUIDATION, OR CHANGE OF CONTROL

 

(a)     Adjustments Upon Changes in Stock. In the event of changes in the
outstanding Common Stock or in the capital structure of the Company by reason of
any stock or extraordinary cash dividend, stock split, reverse stock split, an
extraordinary corporate transaction such as any recapitalization,
reorganization, merger, consolidation, combination, exchange, or other relevant
change in capitalization occurring while any Award is outstanding, the
Administrator will make equitable adjustments to (i) Awards granted under the
Plan and any Award Agreements, (ii) the exercise price of Options and Stock
Appreciation Rights, (iii) the Performance Goals to which any Awards are
subject, and (iv) the maximum number of shares of Common Stock subject to all
Awards stated in Section 6. In the case of adjustments made pursuant to this
Section 15(a), the Administrator shall, in the case of Incentive Stock Options,
ensure that any adjustments under this Section 15(a) will not constitute a
modification, extension or renewal of the Incentive Stock Options within the
meaning of Section 424(h)(3) of the Code and in the case of Nonqualified Stock
Options, ensure that any adjustments under this Section 15(a) will not
constitute a modification of such Nonqualified Stock Options within the meaning
of Section 409A of the Code. Any adjustments made under this Section 15(a)shall
be made in a manner which does not adversely affect the exemption provided
pursuant to Rule 16b-3 under the Exchange Act. The Company shall give each
Participant notice of an adjustment hereunder and, upon notice, such adjustment
shall be conclusive and binding for all purposes.

 

(b)     Liquidation. Unless otherwise provided in the Agreement evidencing an
Award or in an employment agreement or other agreement between the Participant
and the Company, in the event of a dissolution or liquidation of the Company,
the Administrator may provide for one or both of the following:

 

(i)     the acceleration of the exercisability of any or all outstanding Options
or Stock Appreciation Rights, the vesting and payment of any or all Performance
Awards or Restricted Stock Units, and/or the lapsing of the risks of forfeiture
on any or all Restricted Stock Awards; provided, however, that no such
acceleration, vesting or payment shall occur if the acceleration, vesting or
payment would violate the requirements of Code Section 409A; or

 

(ii)     the complete termination of the Plan and the cancellation of any or all
Awards (or portions thereof) which have not been exercised, have not vested, or
remain subject to risks of forfeiture, as applicable, in each case immediately
prior to the completion of such a dissolution or liquidation.

 

(c)     Change of Control.

 

(i)     Treatment of Awards. Unless otherwise provided in the Agreement
evidencing an Award or in an employment agreement or other agreement between the
Participant and the Company, in the event of a Change of Control, the
Administrator may provide for one or more of the following:

 

- 19 -

--------------------------------------------------------------------------------

 

 

(1)     the acceleration of the exercisability, vesting, or lapse of the risks
of forfeiture of any or all Awards (or portions thereof);

 

(2)     the complete termination of the Plan and the cancellation of any or all
Awards (or portions thereof) which have not been exercised, have not vested, or
remain subject to risks of forfeiture, as applicable, in each case as of the
effective date of the Change of Control;

 

(3)     that the entity succeeding the Company by reason of such Change of
Control, or the parent of such entity, shall assume or continue any or all
Awards (or portions thereof) outstanding immediately prior to the Change of
Control or substitute for any or all such Awards (or portions thereof) a
substantially equivalent award with respect to the securities of such successor
entity, as determined in accordance with applicable laws and regulations;

 

(4)     that Participants holding outstanding Awards shall become entitled to
receive, with respect to each share of Common Stock subject to such Award
(whether vested or unvested, as determined by the Administrator pursuant to
subsection (c)(i)(1) hereof) as of the effective date of any such Change of
Control, cash in an amount equal to (x) for Participants holding Options or
Stock Appreciation Rights, the excess of the Fair Market Value of such Common
Stock on the date immediately preceding the effective date of such Change of
Control over the exercise price per share of Options or Stock Appreciation
Rights, or (y) for Participants holding Awards other than Options or Stock
Appreciation Rights, the Fair Market Value of such Common Stock on the date
immediately preceding the effective date of such Change of Control.

 

The Administrator need not take the same action with respect to all Awards (or
portions thereof) or with respect to all Participants. In addition, the
Administrator may restrict the rights of or the applicability of this Section 15
to the extent necessary to comply with Section 16(b) of the Exchange Act, the
Internal Revenue Code or any other applicable law or regulation. The grant of an
Award pursuant to the Plan shall not limit in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes of
its capital or business structure or to merge, exchange or consolidate or to
dissolve, liquidate, sell or transfer all or any part of its business or assets.

 

(ii)     Binding Obligation. The obligations of the Company under the Plan shall
be binding upon any successor corporation or organization resulting from the
merger, consolidation or other reorganization of the Company, or upon any
successor corporation or organization succeeding to all or substantially all of
the assets and business of the Company and its Affiliates, taken as a whole.

 

- 20 -

--------------------------------------------------------------------------------

 

 

SECTION 16.
NONTRANSFERABILITY

 

(a)     In General. Except as expressly provided in the Plan or an Agreement, no
Award shall be transferable by the Participant, in whole or in part, other than
by will or by the laws of descent and distribution. If the Participant shall
attempt any transfer of any Award, such transfer shall be void and the Award
shall terminate.

 

(b)     Nonqualified Stock Options. Notwithstanding anything in this Section 16
to the contrary, the Administrator may, in its sole discretion, permit the
Participant to transfer any or all Nonqualified Stock Option to any member of
the Participant’s “immediate family” as such term is defined in Rule 16a-1(e) of
the Exchange Act, or any successor provision, or to one or more trusts whose
beneficiaries are members of such Participant’s “immediate family” or
partnerships in which such family members are the only partners; provided,
however, that the Participant cannot receive any consideration for the transfer
and such transferred Nonqualified Stock Option shall continue to be subject to
the same terms and conditions as were applicable to such Nonqualified Stock
Option immediately prior to its transfer.

 

(c)     Beneficiary Designation. Each Participant may, from time to time, name
any beneficiary or beneficiaries (who may be named contingently or successively)
to whom any benefit under the Plan is to be paid in case of such Participant’s
death before receipt of any or all of such benefit. Each such designation shall
revoke all prior designations by the same Participant, shall be in a form
prescribed by the Administrator, and will be effective only when filed by the
Participant in writing with the Company during the Participant’s lifetime. In
the absence of any such designation, benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate.

 

SECTION 17.
INVESTMENT PURPOSE AND SECURITIES COMPLIANCE

 

No shares of Common Stock shall be issued pursuant to the Plan unless and until
there has been compliance, in the opinion of Company’s counsel, with all
applicable legal requirements, including without limitation, those relating to
securities laws and stock exchange listing requirements. As a condition to the
issuance of Common Stock to Participant, the Administrator may require
Participant to (a) represent that the shares of Common Stock are being acquired
for investment and not resale and to make such other representations as the
Administrator shall deem necessary or appropriate to qualify the issuance of the
shares as exempt from the Securities Act of 1933 and any other applicable
securities laws, and (b) represent that Participant shall not dispose of the
shares of Common Stock in violation of the Securities Act of 1933 or any other
applicable securities laws.

 

As a further condition to the grant of any Option or the issuance of Common
Stock to a Participant, the Participant agrees to the following:

 

(a)     In the event the Company advises the Participant that it plans an
underwritten public offering of its Common Stock in compliance with the
Securities Act of 1933, as amended, the Participant will execute any lock-up
agreement the Company and the underwriter(s) deem necessary or appropriate, in
their sole discretion, in connection with such public offering.

 

- 21 -

--------------------------------------------------------------------------------

 

 

(b)     In the event the Company makes any public offering of its securities and
determines in its sole discretion that it is necessary to reduce the number of
outstanding Awards so as to comply with any state’s securities or Blue Sky law
limitations with respect thereto, the Board of Directors of the Company shall
have the right (i) to accelerate the exercisability of any Award and the date on
which such Award must be exercised or remove the risks of forfeiture to which
the Award is subject, provided that the Company gives Participant prior written
notice of such acceleration or removal, and (ii) to cancel any outstanding
Awards (or portions thereof) which Participant does not exercise prior to or
contemporaneously with such public offering.

 

(c)     In the event of a Change of Control, Participant will comply with Rule
145 of the Securities Act of 1933 and any other restrictions imposed under other
applicable legal or accounting principles if Participant is an “affiliate” (as
defined in such applicable legal and accounting principles) at the time of the
Change of Control, and Participant will execute any documents necessary to
ensure compliance with such rules.

 

The Company reserves the right to place a legend on any stock certificate (or a
notation on any book entry shares permitted by the Administrator) issued in
connection with an Award pursuant to the Plan to assure compliance with this
Section 17.

 

The Company shall not be required to register or maintain the registration of
the Plan, any Award, or any Common Stock issued or issuable pursuant to the Plan
under the Securities Act of 1933 or any other applicable securities laws. If the
Company is unable to obtain the authority that the Company or its counsel deems
necessary for the lawful issuance and sale of Common Stock under the Plan, the
Company shall not be liable for the failure to issue and sell Common Stock upon
the exercise, vesting, or lapse of restrictions of forfeiture of an Award unless
and until such authority is obtained. A Participant shall not be eligible for
the grant of an Award or the issuance of Common Stock pursuant to an Award if
such grant or issuance would violate any applicable securities law.

 

SECTION 18.
AMENDMENT OF THE PLAN

 

The Board may from time to time, insofar as permitted by law, suspend or
discontinue the Plan or revise or amend it in any respect; provided, however,
that no such suspension, termination, revision, or amendment, except as is
authorized in Section 15, shall impair the terms and conditions of any Award
which is outstanding on the date of such suspension, termination, revision, or
amendment to the material detriment of the Participant without the consent of
the Participant. Notwithstanding the foregoing, except as provided in Section 15
of the Plan or to the extent required by applicable law or regulation, the Board
may not, without shareholder approval, revise or amend the Plan to (i)
materially increase the number of shares subject to the Plan, (ii) change the
designation of Participants, including the class of Employees, eligible to
receive Awards, (iii) decrease the price at which Options or Stock Appreciation
Rights may be granted, (iv) cancel, regrant, repurchase for cash, or replace
Options or Stock Appreciation Rights that have an exercise price in excess of
the Fair Market Value of the Common Stock with other awards, or amend the terms
of outstanding Options or Stock Appreciation Rights to reduce their exercise
price, (v) materially increase the benefits accruing to Participants under the
Plan, or (vi) make any modification that will cause Incentive Stock Options to
fail to meet the requirements of Code Section 422.

 

- 22 -

--------------------------------------------------------------------------------

 

 

To the extent applicable, the Plan and all Agreements shall be interpreted to be
exempt from or comply with the requirements of Code Section 409A and, if
applicable, to comply with Code Section 422, in each case including the
regulations, notices, and other guidance of general applicability issued
thereunder. Furthermore, notwithstanding anything in the Plan or any Agreement
to the contrary, the Board may amend the Plan or Agreement to the extent
necessary or desirable to comply with such requirements without the consent of
the Participant.

 

SECTION 19.
RIGHTS AND OBLIGATIONS ASSOCIATED WITH AWARDS

 

(a)     No Obligation to Exercise. The granting of an Option or Stock
Appreciation Right shall impose no obligation upon the Participant to exercise
such Option or Stock Appreciation Right.

 

(b)     No Employment or Other Service Rights. The granting of an Award
hereunder shall not impose upon the Company or any Affiliate any obligation to
retain the Participant in its employ or service for any period.

 

(c)     Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any particular assets of the Company or any of its
Affiliates by reason of the right to receive a benefit under the terms of the
Plan. Nothing contained in the Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Participant, beneficiary,
legal representative, or any other person. To the extent that any person
acquires a right to receive shares of Common Stock or payments from the Company
or any of its Affiliates under the Plan, such right shall be no greater than the
right of an unsecured general creditor of the Company or an Affiliate, as the
case may be. All payments to be made hereunder shall be paid from the general
funds of the Company or an Affiliate, as the case may be. In its sole
discretion, the Administrator may authorize the creation of trusts or other
arrangements to meet the obligations created under the Plan to deliver the
shares of Common Stock or make payments in lieu of or with respect to Awards
hereunder; provided, however, that the existence of such trusts or other
arrangements is consistent with the unfunded status of the Plan.

 

SECTION 20.
MISCELLANEOUS

 

(a)     Issuance of Shares. The Company is not required to issue or remove
restrictions on shares of Common Stock granted pursuant to the Plan until the
Administrator determines that: (i) all conditions of the Award have been
satisfied, (ii) all legal matters in connection with the issuance have been
satisfied, and (iii) the Participant has executed and delivered to the Company
such representations or agreements as the Administrator may consider
appropriate, in its sole discretion, to satisfy the requirements of any
applicable law or regulation.

 

- 23 -

--------------------------------------------------------------------------------

 

 

(b)     Forfeiture Events. The Administrator may specify in an Award Agreement
that the Participant’s rights, payments and benefits with respect to an Award
shall be subject to reduction, cancellation, forfeiture or recoupment upon the
occurrence of certain events, in addition to applicable vesting conditions of an
Award. Such events may include, without limitation, breach of non-competition,
non-solicitation, confidentiality, or other restrictive covenants that are
contained in the Award Agreement or otherwise applicable to the Participant, a
termination of the Participant’s service for cause, or other conduct by the
Participant that is detrimental to the business or reputation of the Company
and/or its Affiliates.

 

(c)     Clawback. Notwithstanding any other provisions in this Plan, the Company
may cancel any Award, require reimbursement of any Award by a Participant, and
effect any other right of recoupment of equity or other compensation provided
under the Plan in accordance with any Company policies that may be adopted
and/or modified from time to time ( “Clawback Policy”). In addition, a
Participant may be required to repay to the Company previously paid
compensation, whether provided pursuant to the Plan or an Award Agreement, in
accordance with the Clawback Policy. By accepting an Award, the Participant is
agreeing to be bound by the Clawback Policy, as in effect or as may be adopted
and/or modified from time to time by the Company in its discretion (including,
without limitation, to comply with applicable law or stock exchange listing
requirements).

 

(d)     Other Compensation Arrangements. Nothing contained in this Plan shall
prevent the Board of Directors from adopting other or additional compensation
arrangements, subject to shareholder approval if such approval is required; and
such arrangements may be either generally applicable or applicable only in
specific cases.

 

(e)     Choice of Law. The law of the state of Minnesota shall govern all
questions concerning the construction, validity, and interpretation of the Plan,
without regard to that state’s conflict of laws rules.

 

(f)     Severability. In the event that any provision of the Plan shall be held
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.

 

(g)     No Duty to Notify. The Company shall have no duty or obligation to any
Participant to advise such Participant as to the time and manner of exercising
an Award or as to the pending termination or expiration of such Award. In
addition, the Company has no duty or obligation to minimize the Participant’s
tax consequences resulting from an Award.

 

- 24 -
 